DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (Claims 1-10) in the reply filed on 11/04/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simsek-Ege et al. 20140264542 (hereinafter Simsek).
Regarding claim 1, Simsek discloses  a method of manufacturing a semiconductor device, comprising:
forming a stack 180 (fig. 3A) including first material layers 112 and second material layers 110 which are alternately stacked; 
forming an etch stop layer 160 (par [0024]) on the stack;
forming an insulating layer 118 (fig. 3D) including vertical parts (parts on sidewalls 116) passing through the etch stop layer 160; 
forming a slit 130 extending to pass through the etch stop layer 160 between the vertical parts (parts on sidewalls of 116) that are adjacent to each other and extending to pass through the stack; and 
replacing the second material layers 110 with line patterns (see different patterns of 122/170 fig. 3M) through the slit 130.

Regarding claim 2, Simsek necessary discloses wherein the etch stop pattern includes a material having an etching rate different from an etching rate of the insulating layer.

Regarding claim 3, par [0024] of Simsek discloses wherein the etch stop layer includes a nitride (par [0024]), and the insulating layer (par [0016]) includes an oxide.

Regarding claim 4, Simsek discloses wherein the etch stop layer 160 and the second material 110 layers include a same material (insulating material).

Regarding claim 5, fig. 3D of Simsek discloses wherein forming the insulating layer comprises: forming trenches 130 passing through the etch stop layer; and forming the insulating layer 118 on the etch stop layer such that the trenches are filled with the vertical parts of the insulating layer.

Regarding claim 6, figs. 3D-3M discloses wherein replacing the second material layers with the line patterns comprises: removing the second material layers through the slit (see fig. 3D showing slit 130 which are formed by removing second material) such that open areas are defined between the first material layers that are adjacent to each other in a direction in which the first material layers and the second materials are stacked; 
forming a blocking insulating layer 122 (fig. 3G) on surfaces defining the open areas; 
forming a conductive layer 170 (fig. 3M) filling the open areas and disposed on the blocking insulating layer; and 
forming the line patterns separated from each other by etching the conductive layer (see 170 is pattern to form 170 as the pattern is the etching process to form 170).

Regarding claim 7, Simsek discloses wherein removing the second material layers comprises: removing a portion of the etch stop layer (see fig. 3D showing 160 is removed) disposed between the slit and the vertical parts to expose an undercut area 140.

Regarding claim 8, fig. 3G of Simsek discloses wherein forming the blocking insulating layer 122 comprises: forming the blocking insulating layer to cover a surface of the undercut area 140 and a sidewall of each of the first material layers facing the slit.

Regarding claim 9, fig. 3M of Simsek discloses further comprising forming a plurality of channel structures 130/132 (fig. 3C) passing through the etch stop layer and the stack, wherein the insulating layer further includes a horizontal part (portion of 118 at 108) disposed on the etch stop layer to cover the plurality of channel structures.

Regarding claim 10, fig. 3M of Simsek discloses further comprising forming a contact plug 170 passing through the insulating layer so that the contact plug is coupled to a corresponding channel structure of the plurality of channel structures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829